Appeal from a final order and judgment of a Special Term of the Supreme Court,entered in the office of the clerk of Rensselaer county, confirming the report of a referee in a certiorari proceeding to review the assessment of relator’s property in the city of Troy for the year 1938, determining that in such assessment there was overvaluation and inequality. The property is assessed in two parcels. Parcel No. 1 fronts on River street, is a four-story building with basement and subbasement. Parcel No. 2 is in the rear and is connected with No. 1 by an inclosed bridge over what is called Front street. The premises are numbered 235-237 River street and are used together as a garage and parking place for cars. Testimony as to the dimensions varies. Parcel No. 1 is about seventy-five feet by forty feet, the value of the land exclusive of buildings assessed at $5,000; full value, $23,000. Parcel No. 2 is about forty feet by ninety-five feet, the assessed value of the land $3,000; full value, $4,000. Most of the building on parcel No. 2 above the basement is not used for the storage of cars, as there is no means of getting cars onto the upper floors. The buildings were built many years ago of ordinary brick and wood construction and as stated by the referee are in poor condition and obsolete. They were acquired by a bank on forelosure and were sold to the present owners for $16,000 plus taxes amounting to $1,320.85. The referee found as to parcel No. 1, value of *1026land, $5,000; building, $12,000; total, $17,000; as to parcel No. 2, land, $2,000; building $1,000, making a total as to both parcels of $20,000. He also found that property in the city of Troy is assessed at a rate in excess of eighty-five per cent of the full value, and upon this basis fixed the assessment value of the entire property , comprising the two parcels at $17,000 for the year 1938. The record presents simply a question of fact and the findings of the court and the referee are supported by the evidence. Order and judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.